DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Five (5) sheets of formal drawings were filed on 8/16/2019 and have been accepted by the Examiner.

Allowable Subject Matter
Claims 1, 3-12, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record belongs to the US Patent Application Publication to Holzwarth.
In regards to claim 1, Holzwarth teaches a first substrate, a second substrate wherein an isolation trench is present with a filling material that is a solid.
Holzwarth does not teach a method of “attaching a second substrate to the first semiconductor substrate, wherein the second substrate includes a second dielectric material and a semiconductor material over the second dielectric material, wherein the semiconductor material has a second index of refraction greater than the first index of refraction, and wherein the second dielectric material faces the first substrate; and forming a waveguide from the second substrate after attaching the second substrate to the first semiconductor substrate by thinning the semiconductor material and subsequently patterning the semiconductor material” along with other limitation as recited in claims 1 and 12.
Claims 3-11 depends on claim 1. Claims 14-21 depends on claim 12.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874